Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the distinctions between the ingress chamber 18 and the inner chamber (without numeral) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific distinctions between the ingress chamber and the inner chamber, including a reference numeral for the inner chamber, must be shown or the feature canceled from claim 1 (and claims 2-5 for dependency from claim 1).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above, the distinctions between the ingress chamber (18) and the inner chamber (no reference numeral) are not made clear by the specification. Appropriate correction is required.

 Claim Objections
Claims 1-5 are objected to because of the following informalities: 
in claim 1, lines 2-5, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75;
in claim 1, line 2 one of the terms “surrounding” and “defining” should be chosen, or the phrase reworded;
in claim 1, line 5, “define” should be replaced with --defined--;
each instance of “whereby” in claims 2-5 should be replaced with --wherein--;
in claim 3, “the one or more LEDs are” should be replaced with --each of the LEDs is--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the chamber,” claim 1, line 5 (should be corrected to one of --the ingress chamber-- or --the inner chamber--). There is insufficient antecedent basis for the limitation in the claim.
Further RE Claim 1, claimed aspects to “an ingress chamber” and “an inner chamber” in lines 2-3 are distinctly recited; however, in light of the specification, it is unclear how Applicant sees these two chambers as distinct, and what constitutes each chamber.
Further RE Claim 1, lines 4-5 state “and a light emitting device projecting from the upper surface into the chamber define by the support members;” however, this is unsupported by the current disclosure. The LEDs 42 protrude upwardly into the illumination chamber (eventually claimed in claim 5), not upwardly into the ingress chamber 18, which has been claimed synonymously with the inner chamber, and is defined by the support members 21.
RE Claim 2, the use of the phrase “the one or more light emitting devices” renders the claim vague and indefinite since it is unclear whether this limitation includes or precludes the “light emitting device” of claim 1, line 4. 
RE Claim 5, the dependency is unclear. Without a specified dependency, the terms “the upper surface,” “the intermediate plate” and “the cover” lack antecedent basis. However, it is believed that the claim is dependent from one of claims 1-4. Additionally, if dependent from claim 4, “cavity” appears to double include the cavity introduced in claim 4. 
Claims 3 & 4 are rejected as ultimately dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eom (US 20190133106) in view of van Kleef (US 20180116196).
For Claim 1, Eom discloses a flying insect trap (the device 1000 of Eom is capable of trapping flying insects, such as mosquitoes, as discussed starting in [0007-8]), comprising: 
an ingress chamber (formed by elements 10, [0108]) comprising series of support members surrounding defining an inner chamber (within elements 10, as clearly illustrated in Figures 2 & 3), a lower surface comprising a series of openings (through insect passage holes 121 formed in insect passage unit 120, [0078]), an upper surface being substantially parallel to the lower surface (represented by the first light emitting module mount 160 and roof 165, [0112]), and a light emitting device (light emitting module 161, [0073-74]) projecting from the upper surface into the chamber define by the support members (161 projects into the ingress/inner chamber as illustrated in Figs. 2-3);
a fan (suction fan 150) disposed below the lower surface (150 is below 120/121, Figs. 2-3), the fan being housed by a fan housing (110 houses the fan);
 a capture chamber (130/190) disposed below the fan being detachably connected to the fan housing (as clearly illustrated in Fig. 4, and the accompanying description found starting in [0091]); 
an intermediate plate (“panel” [0131]) provided adjacent to the upper surface of the ingress chamber (Fig. 4), the intermediate plate having an upper surface (represented by the top of 161, Fig. 4) and an underside surface (represented by the bottom of 161, Fig. 4);
a second light emitting module mount (170), as illustrated in Figs. 3-4 and the accompanying description found in [0073]); and 
a cover disposed above the upper surface of the ingress chamber (165).
Eom is silent to the intermediate panel being provided substantially parallel to and above the upper surface of the ingress chamber; 
one or more light emitting devices provided on the upper surface of the intermediate plate; and
a translucent cover disposed above the intermediate plate, whereby light projected from the one or more light emitting devices provided on the upper surface of the intermediate plate passes through the translucent cover.

    PNG
    media_image1.png
    612
    404
    media_image1.png
    Greyscale
Van Kleef, like prior art above, teaches an insect control device (title, disclosure, please see annotated Fig. 4 for clarity), comprising  
an intermediate panel being provided substantially parallel to and above upper surface of ingress chamber (as illustrated); 
one or more light emitting devices (40) provided on the upper surface of the intermediate plate (as illustrated); and
a translucent cover (32) disposed above the intermediate plate (as illustrated), whereby light projected from the one or more light emitting devices provided on the upper surface of the intermediate plate passes through the translucent cover (such that light produced by light emitting diodes 40 passes through the cover 32, “The cover may be translucent or transparent to allow light emitted from light source (40) in the second end (30) to pass through cover (32),” [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the space between the upper surface of the ingress chamber and the roof 165 of Eom with a plurality of LEDs supported on a plate and projecting light through the cover as taught by van Kleef, in order to better attract insects to the device, as recognized by van Kleef, [0009 & 0027-28]. Adding more lights, either in the same or a different spectrum, results in results predictable by one of ordinary skill in the art, since insects are more likely to come into range of one of the plurality of light sources. Further, such a modification would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For Claim 2, Eom in view of van Kleef teaches the flying insect trap of Claim 1, and both references further teach whereby the one or more light emitting devices comprise one or more LEDs (Eom, [0074] and van Kleef, [0027-28], depending on which “light emitting device” is being further defined, note the above 112, 2nd paragraph rejection).
For Claim 3, Eom in view of van Kleef teaches the flying insect trap of Claim 2, and Eom further discloses whereby the one or more LEDs are mounted on a panel (the “substrate” and/or “printed circuit board” [0130-131]) attached to the upper surface of the intermediate plate (Figs. 3-4).
For Claim 4, Eom in view of van Kleef teaches the flying insect trap of Claim 1, and van Kleef further teaches whereby the cover defines a cavity (the interior of cover 32).
For Claim 5, Eom in view of van Kleef teaches the flying insect trap [[as stated in the above 112, 2nd paragraph rejection, assumed to be dependent from one of claims 1-4 above]], and van Kleef further discloses whereby the upper surface of the intermediate plate and cavity of the cover comprises an illumination chamber (as illustrated in Figure 4, the plate housing LEDs 40 and the cover 32 form an illuminated enclosure). 

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of US 2576118 A, US 20190008132 A1, US 20180116195 A1, US 20110283597 A1, US 20150342170 A1, US 20190313619 A1, US 20190133106 A1, US 5255468 A, US 5301458 A, KR 20170112972 A, and WO 2018008923 A1, as showing at least one similar aspect to the disclosed invention. The remaining references cited establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643